Citation Nr: 0021835	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-15 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to June 1973.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1997 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran is service connected for post-
traumatic stress disorder (PTSD), evaluated as 100 percent 
disabling.  The RO has determined that the veteran is not 
competent to manage his VA funds, and the veteran's wife is 
the payee of the veteran's VA funds and the appellant.  

The Board notes that a prior final rating decision in May 
1997 denied entitlement to service connection for arthritis 
of the back.  Additional evidence with regard to that issue 
has been received, and it appears that, in a supplemental 
statement of the case of July 1999, the RO in effect found 
that the additional evidence was new and material and 
reopened the claim.  The Board, therefore, finds that the 
issue currently on appeal is as stated above.  


FINDING OF FACT

With resolution of reasonable doubt in the veteran's favor, 
his current degenerative joint disease of the lumbosacral 
spine is related to an injury during his period of active 
service.  


CONCLUSION OF LAW

Degenerative joint disease of the lumbosacral spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the lumbosacral spine is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The veteran's service medical records disclose that, in 
August 1971, on board a ship, he fell asleep under a special 
services van on the deck.  A service member, unaware of the 
veteran's presence, drove the van over his chest from the 
left shoulder to the right lower quadrant of the abdomen and 
over the right thigh and right knee area.  The veteran was 
evacuated to a service department hospital in Naples, Italy, 
for treatment of crush injuries.  No complaint concerning his 
back was noted at that time.  At an examination for service 
separation in June 1973, the veteran's spine was reported as 
normal.   

The veteran has contended, in written statements to the RO, 
that he has suffered low back pain since the crush injuries 
in service in 1971.

Several VA physicians have considered the question of whether 
the veteran's current low back disorder is related to the 
injuries which he sustained in service in 1971.  Their 
findings and opinions are conflicting.  

At a VA compensation and pension examination in July 1998, it 
was noted that X-rays in May 1996 had shown degenerative 
arthritis of the lumbosacral spine.  The examiner stated that 
the crush injury in service did not involve the lumbosacral 
spine, and he offered an opinion that current degenerative 
joint disease of the lumbosacral spine was not related to the 
injury in service.  

At a VA general medical examination in September 1998, the 
pertinent diagnosis was low back pain secondary to trauma in 
1971.  

In December 1998, a VA neurologist, who had examined the 
veteran in September 1998, reported that an MRI of the lumbar 
spine had shown bilateral articular facet proliferation at 
L4-5 and L5 - S1.  He offered an opinion that it was likely 
that the most probable cause of the early degenerative 
changes was prior trauma.

At a VA spine examination in May 1999, the examiner noted 
that:  The veteran stated that 1 to 1 1/2 years after 
separation from service he saw a private physician for low 
back pain and was told that there was nothing wrong with his 
back; and VA treatment records first documented treatment for 
low back pain in October 1986.  The pertinent examination 
diagnosis was history of chronic low back pain secondary to 
degenerative joint disease of the lumbosacral spine.  The 
examiner offered an opinion that the veteran's current 
degenerative joint disease of the lumbosacral spine is not 
related to the crush injury in service.  He stated that, if 
the veteran had a severe injury to his back, he should have 
received medical care for his back earlier.  (The Board notes 
that, with regard to that point made by the examiner, in a 
statement received in September 1998, the veteran said that:  
When he had back pain in service, he wasn't allowed to go to 
sick bay; and, when he got out of service, he didn't want 
anything to do with VA.)  

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter before the Board, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  

Considering the conflicting medical opinions as to the 
etiology of the veteran's current back disorder, the Board 
finds that the evidence is in equipoise on the issue of 
whether degenerative joint disease of the lumbosacral spine 
is, as the veteran asserts, related to the crush injury he 
sustained in service in 1971.  Resolving the doubt on that 
issue in the veteran's favor, service connection for 
degenerative joint disease of the lumbosacral spine is 
established.  38 U.S.C.A. §§ 1110, 5107.


ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine is granted.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

